Citation Nr: 0912311	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-24 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
bullet wound of the left thigh with residual metallic 
fragment and myositis ossificans.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to August 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran was provided a Travel Board hearing in December 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record. 

At the Board hearing the Veteran and his representative 
requested that the record be held open for 60 days to allow 
for the submission of additional evidence.  See 38C.F.R. § 
20.709 (2008).  The record was held open for 60 days and no 
evidence was submitted.  Accordingly, the Board will proceed 
with adjudication of the present appeal based upon the 
evidence currently of record.

The issue of entitlement to service connection for a left 
knee disability, to include as secondary to service-connected 
bullet wound of the left thigh with residual metallic 
fragment and myositis ossificans is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a left knee disability, to include as secondary to 
service-connected bullet wound of the left thigh with 
residual metallic fragment and myositis ossificans, was last 
denied in a January 2005 rating decision on the grounds that 
the available evidence failed to show that there was a 
diagnosed disability of the left knee.

2.  Evidence received since the prior final January 2005 
rating decision rating decision raises the possibility that 
left knee disability is attributable to service because it 
relates to the unestablished fact of a currently diagnosed 
left knee disability.


CONCLUSIONS OF LAW

1.  The RO's January 2005 denial of service connection for a 
left knee disability, to include as secondary to service-
connected bullet wound of the left thigh with residual 
metallic fragment and myositis ossificans, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disability, to include as secondary to service connected 
bullet wound of the left thigh with residual metallic 
fragment and myositis ossificans, and the claim is reopened.  
38 U.S.C.A. §§ 5107(a), 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a left knee disability, to include 
as secondary to service-connected bullet wound of the left 
thigh with residual metallic fragment and myositis 
ossificans, decided herein, considering the favorable outcome 
detailed below, VA's fulfillment of its duties to notify and 
assist need not be addressed at this time.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Laws and Regulations and Analysis

The record reflects that the Veteran's claim of entitlement 
to service connection for a left knee disability, to include 
as secondary to service-connected bullet wound of the left 
thigh with residual metallic fragment and myositis 
ossificans, was last denied by a rating decision dated in 
January 2005.  The Veteran did not timely submit a notice of 
disagreement with the decision, and it is final; this claim 
can only be reopened if new and material evidence has been 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.1103.

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).
For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim of entitlement to service connection for 
a left knee disability, to include as secondary to service-
connected bullet wound of the left thigh with residual 
metallic fragment and myositis ossificans was last denied in 
a January 2005 rating decision because the available evidence 
failed to show that there was a diagnosed disability of the 
left knee.  The pertinent evidence at that time included the 
Veteran's service treatment records, private medical records 
from A.L, M.D., dated from August 1998 to October 2004, 
private medical records from St. Vincent Medical Center dated 
from March 2000 to October 2004 and VA treatment records 
dated through September 2004, including a VA examination 
report dated in September 2004, which only showed an 
impression of knee pain of uncertain etiology. 

Since the January 2005 rating decision, VA treatment records 
dated from September 2004 to December 2005 and 2005 to 2007 
private medical records have been added to the file.  At the 
Board hearing in December 2007, the Veteran testified that he 
had treatment of the left knee in service and that he had 
continuing knee pain since service.  He also testified that a 
private physician had indicated to him that his "knee 
problem" was related to his service-connected left thigh 
disability.  Saliently, the evidence also shows diagnosis of 
left knee chondromalacia patella, medial lateral meniscus 
tear of the left knee, for which the Veteran has had surgery, 
as well degenerative joint disease of the left knee.  
Although the evidence previously showed arthritis of the left 
knee, it did not show meniscus problems.  Therefore, it 
relates to a previously unestablished fact necessary to 
establish the claim.  As the evidence is new and material, 
the claim is reopened.  The underlying claim of service 
connection is addressed in the remand section of this 
decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
bullet wound of the left thigh with residual metallic 
fragment and myositis ossificans, and the claim is reopened.  
To this extent the appeal is allowed.




REMAND

The Veteran's service treatment records contain several 
references to left knee pain and arthralgia as well as left 
leg numbness.  In February 1973 the Veteran complained of 
pain in the left knee with onset after a bullet wound to the 
right thigh five years previously.  A June 1980 service 
treatment record notes an impression of possible 
chondromalacia, MCL strain was noted in December 1983 and 
possible torn meniscus by history and torn cruciate ligament 
were noted in January 1984.  However, the Veteran's 
separation examination, dated in July 1985, showed normal 
lower extremities and musculoskeletal system.  On his 
separation report of medical history, also dated in July 
1985, the Veteran checked "yes" in regards to having had 
swollen and painful joints, particularly due to metal 
fragments from shrapnel wounds in his left thigh.  He checked 
"no" in regards to having a "trick" or locked knee.  

The Veteran's VA medical records document complaints of knee 
pain periodically since service and he has testified to 
having an ongoing problem with his knees since service.  He 
also testified to having been informed by a private physician 
that his knee condition was a combination of his problems, 
including his thigh muscle.  The Veteran is competent to 
relate this statement.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

With respect to the reopened claim of entitlement to service 
connection for a left knee disability, to include as 
secondary to service-connected bullet wound of the left thigh 
with residual metallic fragment and myositis ossificans, a VA 
examination is necessary to decide the claim.  The Veteran's 
service treatment records show complaints regarding the left 
knee, including complaints relating knee pain to the bullet 
wounds of his left thigh, although no left knee disability 
was noted at discharge.  The Veteran has testified to having 
continuous pain in the left knee since service and his 
testimony suggests that his left knee disability may be 
attributable to his service-connected bullet wound of the 
left thigh with residual metallic fragment and myositis 
ossificans.  The Veteran's testimony and the medical evidence 
of record are insufficient to decide the claim; however the 
low threshold of a suggestion of a nexus between the claimed 
disorder and service has been met.  Thus, the Board finds 
that the Veteran should be afforded a VA examination to 
address his claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to address the 
etiology of any diagnosed disability of 
the left knee.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.

Based on the examination and review of the 
record, the examiner is asked to provide 
an opinion as to whether or not any 
diagnosed left knee disability is at least 
as likely as not (i.e. a 50 percent 
probability or greater) attributable to 
the Veteran's service, to include as 
secondary to the service-connected bullet 
wound of the left thigh with residual 
metallic fragment and myositis ossificans.  
If the examiner cannot reach a conclusion 
without resorting to speculation, this 
should be noted in the examination report.

2.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
and adjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


